                   Case: 3:19-cr-00090-wmc Document #: 26 Filed: 09/16/19 Page 1 of 1
PS 8
(Rev. 12/04)


                                      UNITED STATES DISTRICT COURT
                                                                            for
                                                            Westem District of Wisconsin


U.S.A. vs.           _F_r_e_d_e_ri_c_k_Kr_ie_m_el_m_e~y~e_r_ _ _ Docket No.              19-cr-90-wmc

                                         Petition for Action on Conditions of Pretrial Release

          COMES NOW            _ _ _ _R....y._a_n_P_le_n_d_e_r_ _ _ _ , pretrial services/probation officer, presenting
an official report upon the conduct of defendant                       Frederick Kriemelmeyer                     , who was
placed under pretrial release supervision by the Honorable                     Stephen L. Crocker               , sitting in
the court at        Madison, Wisconsin                     on the       23rd      date of                       July                       2019
under the following conditions:

          Condition 5: The defendant shall hereafter meet with Pretrial Services at the times and places directed and obey
          all directions and instructions of Pretrial Services.




          RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                         (If short, insert here. If lengthy, write on separate sheet and attach.)

On July 23, 2019, the defendant was released on conditions following his arraignment. The defendant refused to sign the
release order, but was informed he was agreeing to abide by release conditions by leaving the comihouse. The defendant
initially refused to provide his home address and phone number, but ultimately did so after a court order was entered
ordering the defendant's arrest for failure to comply. The defendant resides in Minnesota and was referred for courtesy
supervision in the District of Minnesota.

On September 4, 2019, the defendant's supervising pretrial services officer attempted a home assessment at the defendant's
residence. The defendant refused to allow the officer into the home beyond the entry area, stating he does not reside in the
home, he "abides." The defendant refused to comply with the one drug test required of all pretrial release defendants. The
supervising officer reviewed the conditions of release with the defendant and asked him to sign the order to acknowledge
the conditions had been reviewed with him. The defendant refused to cooperate with the officer.

PRAYING THAT THE COURT WILL ORDER that a summons be issued for the defendant to return to comi to show
cause why his pretrial release should not be revoked.

                                                                                      I declare under penalty of perjury that the foregoing
                    ORDER OF COURT
                                                                                      is true and correct.

Considered and ordered this                                                                                            September 11, 2019
________ ,
  .stfJ>~.1-td&L       20 I '7
                                   -  -   -  -  day of
                                --- and ordered filed
                                                                                      Executed on

and made a part of • ~ ~ o v e case,                                                                           Isl Ryan Plender
                                                                                                          U.S. Pretrial Services Officer


               U.S. fl~trict ludge/Magistrate Judge                                   Place          Madison, Wisconsin
                                                                                               -----------'---------
